 



EXHIBIT 10.1

     
 
  U. S. Department of Justice
(LOGO) [a24824a2482401.gif]
   
 
  United States Attorney
 
  Central District of California  
Andrew Stolper
  United States Courthouse
Assistant United States Attorney
  411 W. Fourth Street
(714) 338-3536
  Santa Ana, California 92701
andrew.stolper@usdoj.gov
   

July 18, 2006
Dan Marmalefsky, Esq.
Morrison & Foerster LLP
555 West Fifth Street, Suite 3500
Los Angeles, California, 90013-1024

Richard E. Drooyan, Esq.
Munger, Tolles & Olson LLP
355 South Grand Avenue, 35th Floor
Los Angeles, California, 90071-1560

          Re:   Endocare, Inc.

Dear Mr. Marmalefsky and Mr. Drooyan:
     This letter sets forth the agreement between the United States Attorney’s
Office for the Central District of California (the “USAO”), and Endocare, Inc.
(“Endocare”).

      Introduction     1.   The USAO, in conjunction with the FBI and United
States Postal Inspection Service is conducting a criminal investigation (the
“Investigation”) into matters relating to Endocare’s 2001 and 2002 disclosures
to investors, including its financial statements, press releases, and investor
conference calls (“Investigated Disclosures”). During the course of the
Investigation, the USAO notified Endocare of its belief that one or more
Endocare employees or former employees violated federal criminal law in
connection with the Investigated Disclosures during the course of their
employment beginning in late 2001 and continuing through 2003 (the “relevant
time period”).     2.   Endocare acknowledges that the USAO has developed
evidence that one or more Endocare employees or former employees violated
federal criminal law in connection with the Investigated Disclosures during the
relevant time period. Endocare accepts responsibility for the conduct of these
employees during the relevant time period.

 



--------------------------------------------------------------------------------



 



      Endocare does not endorse, ratify or condone criminal conduct and, as set
forth below, has taken steps to prevent such conduct from occurring in the
future.         Agreement     3.   Based upon Endocare’s acceptance of
responsibility in the preceding paragraph and paragraph 7 below, its adoption of
the remedial measures set forth in paragraphs 8-10 below, its commitment to
implement and audit such remedial measures and its commitment to continue to
cooperate with the USAO in its investigation and potential prosecutions of
Endocare employees or former employees as set forth in paragraphs 4-6 below, the
USAO agrees that it will not prosecute Endocare for any crimes committed by its
employees during the relevant time period relating to the Investigated
Disclosures. This non-prosecution Agreement shall become final and irrevocable
on January 1, 2007. Endocare understands and agrees that if it violates this
Agreement the USAO will no longer be bound by this Agreement and it will be free
to prosecute Endocare for any crimes committed by its employees relating to the
Investigated Disclosures. This Agreement does not provide any protection to any
individual or any entity other than Endocare, and, in particular, this Agreement
does not limit in any way the USAO’s ability to prosecute any individual or
entity other than Endocare for any crime.     4.   Endocare agrees that it shall
truthfully disclose to the USAO all information with respect to the activities
of Endocare, its officers and employees concerning all matters about which the
USAO shall inquire, and shall fully cooperate with the USAO. This obligation of
truthful disclosure includes an obligation upon Endocare to provide to the USAO,
on request, any document, record or other tangible evidence about which the USAO
shall inquire of Endocare. This obligation of truthful disclosure includes an
obligation to provide to the USAO access to Endocare’s facilities, documents and
employees. This paragraph does not apply to any information protected by the
attorney-client privilege that was created or occurred after January 1, 2003.  
  5.   Endocare agrees that upon request of the USAO, with respect to any issue
relevant to its Investigation of Endocare, Endocare shall designate
knowledgeable employees, agents or attorneys to provide information and/or
materials on Endocare’s behalf to the USAO. Endocare agrees that it must at all
times give to the USAO complete, truthful and accurate information.     6.  
With respect to any information, testimony, document, record or other tangible
evidence relating to Endocare provided to the USAO or a grand jury, Endocare
consents to any and all disclosures to Governmental entities of such materials
as the USAO, in its sole discretion, deems appropriate. With respect to any such
materials that constitute “matters occurring before the grand jury” within the
meaning of Rule 6(e) of the Federal Rules of Criminal Procedure, Endocare
further consents to a) any order sought by the USAO permitting such disclosure
and b) the USAO’s exparte or in camera application for such orders.

 



--------------------------------------------------------------------------------



 



  7.   Endocare agrees that it will not, through its attorneys, board of
directors, agents, officers or employees make any statement in any SEC filing or
press release that contradicts Endocare’s acceptance of responsibility as set
forth in paragraph 2 above. Any such contradictory statement by Endocare, its
attorneys, board of directors, agents, officers or employees shall constitute a
breach of this Agreement, and Endocare thereafter would be subject to
prosecution as set forth in paragraph 3 of this Agreement — provided, however,
that upon the USAO’s notifying Endocare of such a contradictory statement,
Endocare may avoid a breach of this Agreement by publicly repudiating such
statement within 72 hours after notification by the USAO. This paragraph is not
intended to apply, and does not apply, to any statement made by any person who
has been charged by the USAO with a crime relating to the Investigated
Disclosures.     8.   The USAO acknowledges that Endocare previously has
provided the USAO with information substantiating the extensive remedial actions
it has taken to insure the integrity of its financial reporting, including
separation of the functions of Chief Operating Officer and Chief Financial
Officer so that it now has a dedicated full-time CFO; appointment of an
experienced financial expert as Chair of its Audit Committee; adoption of a
Financial Code of Ethics; implementation of new policies for recognition and
recording of revenues and expenses; implementation of new policies and
procedures for financial reporting and disclosure; and development of an
educational program designed to train employees at all levels on financial
reporting matters.     9.   Endocare agrees that as of the date of execution of
this agreement that it is, and thereafter shall remain, in compliance with all
SEC rules and regulations.     10.   The USAO acknowledges that in anticipation
of this non-prosecution agreement, Endocare changed its officer and director
indemnification policies such that Endocare has the discretion to not advance
funds to directors and executive officers for legal fees and expenses incurred
in the defense of any federal criminal indictment pending against them and that
this policy was adopted subject to then existing contractual obligations
Endocare had with its executive officers and directors. Endocare agrees to
maintain its policy of discretionary, rather than compulsory, advancement of
legal fees in the event of federal criminal indictment of its officers and/or
directors.     11.   Endocare agrees that should the USAO, in its sole
discretion, determine that Endocare has deliberately given false, incomplete, or
misleading information under this Agreement; or has hereafter committed any
crime, or has otherwise knowingly, intentionally and materially violated any
provision of this Agreement, Endocare shall, in the USAO’s sole discretion,
thereafter be subject to prosecution for any federal criminal violation of which
the USAO has knowledge, including any federal criminal violation relating to the
Investigated Disclosures. Endocare agrees that any such prosecutions may be
premised on information provided by Endocare, including information provided
prior to this Agreement. Moreover, Endocare agrees that any such prosecutions
that are not time-barred by the applicable statute of limitations on the date of
this Agreement may be commenced against Endocare in accordance with

 



--------------------------------------------------------------------------------



 



      this Agreement, notwithstanding the expiration of the statute of
limitations between the effective date of this Agreement and January 1, 2007. By
this Agreement, Endocare expressly intends to and does waive any rights in this
respect.     12.   Endocare further agrees that in the event that the USAO, in
its sole discretion, determines that Endocare has violated any provision of this
Agreement: a) all statements made by or on behalf of Endocare to the USAO, or
any testimony given by Endocare before a grand jury, the SEC, or elsewhere,
whether prior or subsequent to this Agreement, or any leads derived from such
statements or testimony, shall be admissible in evidence in any and all criminal
proceedings brought by the USAO against Endocare and b) Endocare shall not
assert any claims under the United States Constitution, Rule 11(e)(6) of the
Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence,
or any other federal rule, that statements made by or on behalf of Endocare
prior to or subsequent to this Agreement, or any leads therefrom, should be
suppressed.     13.   Endocare agrees that the decision whether conduct or
statements of any individual will be imputed to Endocare for the purpose of
determining whether Endocare has violated any provision of this Agreement shall
be in the sole discretion of the USAO.     14.   The USAO and Endocare agree
that this Agreement is binding only on USAO and Endocare.     15.   The USAO and
Endocare agree that Endocare’s obligations under this Agreement, with the
exception of those contained in paragraph 4 above, shall expire on January 1,
2007. The USAO and Endocare agree that Endocare’s obligations contained in
paragraph 4 above shall continue until such time as the USAO informs Endocare
that its Investigation and/or related prosecutions are complete. Should Endocare
fail to comply with its obligations under paragraph 4 after January 1, 2007,
after notice of noncompliance from the USAO, Endocare shall be liable for all
expenses, including attorneys’ fees, incurred by the USAO to enforce compliance
with paragraph 4, as well as liquidated damages of $2,500 per day.     16.   The
USAO and Endocare agree that this Agreement constitutes the full and complete
agreement between them and may not be modified except in a writing signed by all
the parties.

            Very truly yours,

Debra Wong Yang
United States Attorney
      by   /s/ Andrew Stolper         Andrew Stolper         Assistant United
States Attorney   

 



--------------------------------------------------------------------------------



 



         

          ENDOCARE, INC.    
 
       
By
  /s/ Craig Davenport    
 
       
 
  Craig Davenport    
 
  Chairman of the Board of Directors and    
 
  Chief Executive Officer    
 
       
 
  /s/ Dan Marmalefsky, Esq.    
 
 
 
Dan Marmalefsky, Esq.    
 
  Counsel to Endocare, Inc.    
 
       
 
  /s/ Richard E. Drooyan, Esq.    
 
 
 
Richard E. Drooyan, Esq.    
 
  Counsel to the Audit Committee of    
 
  Endocare’s Board of Directors    

 